      Case 1:20-cr-00095-JRH-BKE Document 1 Filed 11/05/20 Page 1 of 2

                                                                         FIL€0
                                                                U.S OlSTfliSTCQURf
                      UNITED STATES DISTRICT COURT '
                     SOUTHERN DISTRICT OF GEORGliD20 WV -5 flM 9: IS
                               AUGUSTA DIVISION                            ^.
                                                             CLEBK       CS^
UNITED STATES OF AMERICA                     INDICTMENT NO50.D)S r 0f                T

              V.                              CR120 095
                                             8 U.S.C.§ 1326(a)
GABRIEL SOLIS,                               Re-entry After Removal/Deportation
   a/k/a GABRIEL SOLIS-SOLIS




THE GRAND JURY CHARGES THAT:



                                    COUNT ONE
                        Re-entry After Removal/Deportation
                                 8 U.S.C. § 1326(a)

      On or about May 31, 2019 in Richmond County, within the Southern District

of Georgia, the defendant,

                                GABRIEL SOLIS,
                         a/k/a GABRIEL SOLIS-SOLIS


being an alien previously excluded, deported, and removed from the United States,

was found unlawfully in the United States in Richmond County, Georgia, without

first having obtained the consent of the Attorney General of the United States, or the

Secretary of the Department of Homeland Security, to reapply for admission to the

United States as required by law.

     All in violation of Title 8, United States Code, Section 1326(a).



                             Signatures on following page
     Case 1:20-cr-00095-JRH-BKE Document 1 Filed 11/05/20 Page 2 of 2




                                           A True Bill.




David H. Estes                           Alejandro V. Pascual IV
First Assistant United States Attorney   Assistant United States Attorney
                                         Lead Counsel




.arl I. Knoche
Assistant United States Attorney
Chief, Criminal Division
